Herlihy, J.
This is an appeal from a determination of *738the hoard that the claimant’s earning capacity, following his retirement from State service, was limited by a causally related disability and an award of maximum reduced earning rate. This case was previously before this court and was remitted (11 A D 2d 886, 887) as the record contained no proof as to what the claimant’s earnings would have been were it not for the disability. Thereafter at a hearing before the board, evidence was introduced to show the opportunities which claimant had to work with other physicians following his retirement, one of which was for the working hours from 9 to 4 at a starting salary of $100 per week. This and other offers contained in the record were rejected by the claimant because of his disability. The carrier offered no proof. The record, as now developed, warrants the rate as fixed by the board. Decision affirmed, with costs to the Workmen’s Compensation Board. Gibson, P. J., Reynolds, Taylor and Aulisi, JJ., concur.